Hedbictc, J.
The appellants bring forward on this appeal two assignments of error: (1) Did the court err in holding that there was no defect of parties and causes and (2) did the court err in holding that the complaint alleged a genuine controversy under the Declaratory Judgment Act?
G.S. 1-254 provides that any person who has an interest “under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected . . .” may have any question of construction determined and obtain a declaration of rights, status, or other legal relations thereunder. In actions under the Declaratory Judgment Act all persons who have or claim any interest which would be affected by the declaration must be made parties. G.S. 1-260; 3 Strong, North Carolina Index 2d, Declaratory Judgment Act, § 2. The parties in the present action were proper parties within the terms of the Declaratory Judgment Act.
 The office of a demurrer is to test the sufficiency of a pleading, admitting the truth of factual averments well stated and all relevant inferences of fact as may be deduced therefrom. “Demurrers-in declaratory judgment actions are controlled by the same principles applicable in other cases. Even so, it is rarely an appropriate pleading to a petition for declaratory judgment.” Machine Co. v. Newman, 275 N.C. 189, 166 S.E. 2d 63 (1969). However, demurrers-are proper pleadings and should be sustained where the record is plain that no basis for declaratory relief exists, as where no actual controversy is alleged. 22 Am. Jur. 2d, Declaratory Judgments, § 91.
In Lide v. Mears, 231 N.C. 111, 56 S.E. 2d 404 (1949), Ervin, J., speaking for the Court, said:
“There is much misunderstanding as to the object and scope of this legislation [the Uniform Declaratory Judgment Act]. Despite some notions to the contrary, it does not undertake to convert judicial tribunals into counsellors and impose upon them the duty of giving advisory opinions to any parties who may come into court and ask for either academic enlightenment or practical guidance concerning their legal affairs. (Citations *685omitted). This observation may be stated in the vernacular in this wise: The Uniform Declaratory Judgment Act does not license litigants to fish in judicial ponds for legal advice.
if if if
“While the Uniform Declaratory Judgment Act thus enables courts to take cognizance of disputes at an earlier stage than that ordinarily permitted by the legal procedure which existed before its enactment, it preserves inviolate the ancient and sound juridic concept that the inherent function of judicial tribunals is to adjudicate genuine controversies between antagonistic litigants with respect to their rights, status, or other legal relations. This being so, an action for a declaratory judgment will lie only in a case in which there is an actual or real existing controversy between parties having adverse interests in the matter in dispute. (Citations omitted).”
In the case of Brandis v. Trustees of Davidson College, 227 N.C. 329, 41 S.E. 2d 833 (1947), the proceeding was instituted to have determined the validity of an attempt to sell part of the trust property for the benefit and preservation of the trust. The court said:
“While proceedings under Art. 26 of the General Statutes — Declaratory Judgments — have been given a wide latitude, Insurance Co. v. Wells, 225 N.C., 547, 35 S.E. (2d), 631; Johnson v. Wagner, 219 N.C., 235, 13 S.E. (2d), 419, nevertheless they are not without limitation, and it can hardly be said the court is expected to lend its general equity jurisdiction to such proceedings. 16 Am. Jur., 291. The purpose of the statutory enactment is to grant ‘declaratory relief’ and remove uncertainties when properly presented. G.S. 1-256; Light Co. v. Iseley, 203 N.C. 811, 167 S.E., 56; Walker v. Phelps, 202 N.C., 344, 163 S.E., 726.”
It is not our duty in this opinion to undertake to construe the provisions of the will of the testator, L. Y. Ballentine; however, we will consider the allegations contained in the complaint in order that we may determine whether they are sufficient to entitle the plaintiffs to declaratory relief. The plaintiffs have not alleged that the defendant, Bessie B. Ballentine, holds the property she received as a life tenant under the will as trustee for the remaindermen. They have alleged that she holds the property as life tenant with a power of disposition and that certain property has passed into her hands as life tenant. They further allege that they are entitled to an immediate accounting and an inventory of the assets and liabilities which constitute that property and an annual accounting thereafter. In their *686prayer for relief they ask that the defendant be declared a trustee of the property for herself and the remaindermen.
In Howell v. Alexander, 3 N.C. App. 371, 165 S.E. 2d 256 (1969), not a case involving a declaratory judgment but one cited by the appellee, the court was asked to construe the provisions of a will which were similar to the provisions involved in the present case. Plaintiffs brought an action to impose a constructive trust on property subject to a remainder interest which property was being held by a life tenant. The evidence revealed that the life tenant had broad powers of disposition and that she had exercised her powers to acquire fee simple title in her own name to certain other property by using the proceeds from property subject to the remainder interest. The court stated that although she had the “unbridled discretion to subject the entire estate to her own use during her lifetime, even to the extent of a complete dissipation of the estate, she cannot take title in herself to the exclusion of the interest of the remaindermen.” The court then held that a constructive trust could be imposed on the remaining portion of the property. In the present case, the plaintiffs have not alleged that the defendant has tried to take title in herself to the exclusion of their interests. They have only alleged that the defendant is a life tenant, that she has received property under the terms of the will, and that they are therefore entitled to an accounting and an inventory of the property. There are no allegations in the complaint which would give the court jurisdiction of this matter. No justiciable controversy has been alleged and there has been no showing that the defendant holds the property in a fiduciary relationship. Until a fiduciary relationship has been established the plaintiffs are not entitled to ask for an accounting of the property now held by the defendant. Before the plaintiffs may obtain a declaratory judgment they must show the existence of the conditions upon which the court’s jurisdiction may be invoked. Tryon v. Power Co., 222 N.C. 200, 22 S.E. 2d 450 (1942).
Since no justiciable controversy has been alleged in the complaint filed by the plaintiffs, the judgment of the court below overruling the defendants’ demurrer is reversed, plaintiffs’ allegations being insufficient to entitle them to a declaratory judgment.
Reversed.